46 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur Van SWAIT, Petitioner-Appellant,v.James H. GOMEZ, Director;  George Smith, Warden;  Daniel E.Lungren, Respondents-Appellees.
No. 94-55520.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1995*Decided Jan. 23, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
James Gomez, George Smith and Daniel Lungren, Attorney General of the State of California, appeal the district court's decision to grant in part California state prisoner Arthur Van Swait's petition for writ of habeas corpus.  Appellants claim the district court erred by reversing the trial court's finding that Swait's motion for assistance of counsel was brought in bad faith.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm for the reasons set forth in the district court's order.  Swait's November 25, 1994 motion for release from custody is denied.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3